DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 24, 2021.  Claims 1, 4, 8, 11 and 14 were amended.  Claims 5-7 and 12-13 remain cancelled.  Thus, claims 1-4, 8-11, and 14 are pending.

Allowable Subject Matter
Claims 1-4, 8-11, and 14 are allowed over the prior art of record.
The examiner’s statement of reasons for allowance of claim 1, as well as claim 8, over the prior art of record was given in the previous office action.  Dependent claims 2-4, 9-11, and 14 are allowable due to their dependency from an allowable base claim.
The amendments to claim 1, as well as claim 8, and dependent claims 4, 11 and 14, have obviated the previously outstanding section 112 rejections.

It is noted that the closest prior art, U.S. Patent Publication 2016/0096521 A1, to Jang, discloses controlling the battery of a mild hybrid vehicle including a first step of detecting traffic conditions based on the driving state of the vehicle, and a second step of adjusting a target State of Charge (SOC) of an energy storage device based on the detected traffic conditions.

U.S. Patent Publication 2016/0308259 A1, to Eifert et al., is directed to a method for operating a battery of a motor vehicle, wherein parameters are continuously monitored by means of a system of the motor vehicle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864